   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 1 of 15 PageID #:122




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )     19 CR 39
             v.                                )
                                               )     Judge John Z. Lee
MICHAEL KING                                   )

               GOVERNMENT’S RESPONSE TO DEFENDANT’S
                   MOTION TO SUPPRESS EVIDENCE

      Approximately three minutes after a concerned citizen placed a 9-1-1 call

relaying information about a man who had just fired a firearm three times in the

area of 79th and Throop, CPD officers stopped the defendant, who was alone, and

who generally matched the description provided by the caller. After failing to

comply with the officers’ repeated requests to show his hands and then requests to

get on the ground, the defendant was handcuffed and patted-down, resulting in the

recovery of a firearm from defendant’s jacket pocket. As a result, defendant was

charged by superseding indictment with one count of being a felon in possession of a

firearm in violation of Title 18, United States Code, Section 922(g)(1).

      The Court should deny the defendant’s motion to suppress because the

officers had reasonable suspicion to believe that the defendant was involved in

criminal activity and was armed. Specifically, the detailed 9-1-1 call and the

officers’ observations at the scene—including the defendant’s continued failure to

follow the officers’ commands—provided ample reasonable suspicion to justify his

stop and pat down.
     Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 2 of 15 PageID #:123




I.     Factual Background

       The following factual background is taken from the discovery provided in this

case, including the report of arrest attached as Government’s Exhibit A.

       On January 10, 2019, at approximately 10:09:23 p.m., a concerned citizen

placed a 9-1-1 call to report that he had just observed a man pull out a gun and fire

three shots using a firearm. See Def. Ex 1. The caller stated that he was near the

intersection of 79th and Throop, and had just observed a black male, about six feet

tall, wearing a dark, puffy jacket, possibly with a skull cap, walking westbound on

79th Street. The caller stated that he observed the man pull out a gun and fire

three shots. Id.

       Specifically, the caller stated, “This guy was just walking, uh, westbound on

79th Street, about 79th and Throop, and he just pulled out a gun and start

shooting.” The caller described the shooter as “black, kinda tall, maybe close to six

feet, with dark clothes on, maybe a dark, dark winter puff jacket.” The caller stated,

“he let off . . . about three shots,” and that the shooter was “walking westbound.”

When the operator asked the caller whether the shooter was wearing a hat, the

caller responded, “You know what from here, it looked like he didn’t have a hat on.

If he did, it had to be a skull cap or something like that, but it didn’t look like he

had a hat on.” When the operator asked the caller his name and number, the caller

responded, “Well, I’d rather not say other than just that it happened.” When the

operator asked the caller to confirm the location of 79th and Throop, the caller

responded, “Right, on 79th Street, and he was walking westbound.” The operator

                                          2
    Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 3 of 15 PageID #:124




asked where the shooting happened, and the caller responded, “on 79th street, it

had to be about yeah 1300 west1 something like that.” See Defense Exhibit 1.

        At approximately 10:11:18 p.m., CPD zone dispatch personnel relayed the

caller’s information over the zone dispatch radio. See Defense Exhibit 2. Specifically,

zone dispatch relayed, “Shots fired. 79th and Throop. 7-9 and Throop. Caller states

that there is a male black, walking westbound, tall, six foot, dark color puffy jacket.

Shot three times. Nothing further.” Id. Three responding officers, Officers Carozza,

Moreno, and Valentine, acknowledged receipt of the dispatch information, and

responded with their beat number, “613 Robert.” See Gov. Ex. A. Zone dispatch

informed the officers that there was nothing on the shot spotter. See Defense

Exhibit 2 at 5:17 to 5:54 minutes.

        Officer Valentine’s body worn camera video (BWC) captured a portion of the

zone dispatch information. See Defense Exhibit 4 at 00:30 to 00:50. All three officers

were in the same patrol car traveling eastbound on 79th Street approximately four

blocks from the intersection of 79th Street and Throop, which was the intersection

where the 9-1-1 caller had indicated he had seen the man fire the gun. In less than

one minute, the officers arrived at 79th Street and Bishop, which is three blocks

west of Throop, and observed the defendant walking on 79th Street. The officers

observed that the defendant was walking westbound on 79th Street approaching




1
 According to the map attached as Government Exhibit B, the intersection the caller described is approximately
1300 South Throop Street in Chicago.
                                                        3
       Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 4 of 15 PageID #:125




Bishop Street, that he was approximately six feet tall, and was wearing a black

puffy jacket.2 See Defense Exhibit 4 at 00:56 to 1:59.

           At approximately 10:12:08 p.m., as the officers approached the defendant,

Officer Carozza, who was in the front passenger seat of the squad car, asked, “Is

that a black puffy jacket?,” referring to the information relayed by the dispatcher.

Officer Moreno, who was driving, responded, “That’s him. That’s him.” See Defense

Exhibit 4 at 00:56 to 1:05. As depicted by the BWC, defendant was walking alone

and no one else was in his immediate vicinity.

           At approximately 10:12:18 p.m., Officer Moreno stopped the vehicle and

Officer Carozza exited the vehicle, approached the defendant, who had one of his

hands in his pocket, and told the defendant, “Let me see your hands.” Government

Exhibit A at 8. Defendant, who had initially been walking westbound on 79th

Street, did not show his hands. Instead, he began to walk southbound on Bishop,

tried to walk away from the officers and stated, “Hell naw.” Officer Carozza

repeated his command stating, “let me see your hands.” Defendant continued to

walk away without displaying his hands as instructed. Officer Carozza, and Officer

Valentine, who by then had exited the back passenger side of the squad vehicle,

both immediately drew their weapons as Officer Carozza repeated for the third

time, “hands up.” Defendant continued to walk and repeat “hell naw.”




2
    Defendant’s height is listed as 6’1” in CPD records.
                                                           4
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 5 of 15 PageID #:126




      The image below, taken from the BWC of Officer Valentine, depicts the

defendant standing at the intersection of 79th Street and Bishop, and depicts

Officer Carozza as he ordered the defendant to show his hands:




      After being told approximately four times to show his hands, the defendant

finally complied and put both of his hands in the air. Both Officer Carozza and

Officer Valentine told defendant “get on the ground” at least a dozen times.

Defendant refused to comply and continued to move away from the officers. Once

other officers arrived on the scene, the defendant was handcuffed as requested by

Officer Carozza.

      Once handcuffed, Officer Carozza conducted a pat-down search of the

defendant and recovered a .22 caliber firearm from inside the defendant’s jacket

pocket, which he immediately reported over his radio. See Defense Exhibit 4 at 1:05

                                         5
      Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 6 of 15 PageID #:127




to 1:59. Once the pat-down search concluded, the defendant was taken into custody.

See Defense Exhibit 4 at 2:25 to 3:48. The firearm, which had a capacity of six

rounds, was loaded with three live .22 caliber rounds. Gov. Ex. A at 8.

II.     Argument

        This Court should deny defendant’s motion to suppress without holding an

evidentiary hearing. At the time of the seizure, the officers had ample basis to

reasonably suspect that the defendant was engaged in criminal activity and

possessed a weapon. The information provided by the 9-1-1 caller was sufficiently

reliable because it reported a detailed eyewitness account that was nearly

contemporaneous with the reported shooting. The information provided to the

officers was sufficiently detailed and specific and thus provided reasonable

suspicion to justify stopping the defendant. It was also reasonable for Officer

Carozza to initiate a pat-down search of the defendant for officer safety given all of

the circumstances, including the reported shooting and defendant’s failure to

comply with lawful commands.

        A.     The information provided by the 9-1-1 caller was sufficient to
               create reasonable suspicion.

        Under Terry v. Ohio, 392 U.S.1 (1968), law enforcement may briefly detain a

defendant for investigative purposes if that detention is “based on reasonable

suspicion that the stopped individual has or is about to commit a crime.” United

States v. Bullock, 632 F.3d 1004, 1012 (7th Cir. 2011) (quoting United States v.

Booker, 579 F.3d 835, 838 (7th Cir. 2009). For a stop to fall within the bounds of

Terry, law enforcement must be aware of specific and articulable facts giving rise to
                                           6
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 7 of 15 PageID #:128




reasonable suspicion, and the degree of intrusion resulting from the stop must be

reasonably related to the known facts. Id. Reasonable suspicion is more than a

hunch, but less than probable cause, and “considerably less than preponderance of

the evidence.” Illinois v. Wardlow, 528 U.S. 119, 123 (2000). It requires “some

minimal level of objective justification for making a stop,” given the totality of the

circumstances. United States v. Sokolow, 490 U.S. 1, 7 (1989). A seizure, for

purposes of Terry, occurs only “when the officer, by means of physical force or show

of authority, has in some way restrained the liberty of a citizen.” United States v.

Bady, 503 F. App’x 481, 484 (7th Cir. 2013). Given the potential dangers involved in

conducting investigatory stops, “Terry allows an officer to conduct a pat-down

search if the officer has articulable facts that led him or her to believe that the

individual could be armed or present a threat to others.” United States v.

Hernandez–Rivas, 348 F.3d 595, 599 (7th Cir. 2003); see also Terry, 392 U.S. at 27.

      A 9-1-1 call reporting an emergency can provide the sole basis for reasonable

suspicion. The Seventh Circuit has repeatedly recognized the particular duty of

police officers to speedily respond to emergency situations reported by individuals

through the 911 system. See, e.g., United States v. Drake, 456 F.3d 771, 774 (7th

Cir. 2006); United States v. Richardson, 208 F.3d 626, 630 (7th Cir. 2000) (“A 911

call is one of the most common—and universally recognized—means through which

police and other emergency personnel learn that there is someone in a dangerous

situation who urgently needs help. This fits neatly with a central purpose of the

exigent circumstances (or emergency) exception to the warrant requirement,

                                          7
     Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 8 of 15 PageID #:129




namely, to ensure that the police . . . are able to assist persons in danger or

otherwise in need of assistance.”).

         In Navarette v. California, 572 U.S. 393 (2014), the Supreme Court identified

three factors that make an anonymous tip reliable enough to create reasonable

suspicion, specifically that the caller: (1) asserts eyewitness knowledge of the

reported event; (2) reports contemporaneously with the event; and (3) uses the 911

emergency system, which permits call tracing. Id. at 399-401.3

         The facts here are in line with the Navarette factors. First, the caller asserted

eyewitness knowledge of a shooting and he gave a detailed description of what the

caller had observed about the shooter. Specifically, the caller stated “this guy was

just walking, uh, westbound on 79th Street, about 79th and Throop, and he just

pulled out a gun and start shooting.” The caller provided further details regarding

what the shooter looked like and what he was wearing. The caller described the

shooter as “black, kinda tall, maybe close to six feet, with dark clothes on, maybe a

dark, dark winter puff jacket.” When asked whether the shooter was wearing a hat,

the caller stated, “You know what from here, it looked like he didn’t have a hat on.

If he did, it had to be a skull cap or something like that, but it didn’t look like he

had a hat on.” These are the types of details that Courts have cited as sufficiently

reliable. Drake, 456 F.3d at 774-75.

         Second, the words used by the caller during the 9-1-1 call were consistent

with him having placed the call contemporaneous with the event he described. The
3
   An officer need not be personally aware of all of the “specific and articulable” facts justifying a stop, so long as a
law enforcement officer who is aware of such facts relays his or her reasonable suspicion to the officer effecting the
stop. United States v. Nafzger, 974 F.2d 906, 908 (7th Cir. 1992).
                                                            8
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 9 of 15 PageID #:130




caller stated, “This guy was just walking, uh, westbound on 79th Street, about 79th

and Throop, and he just pulled out a gun and start shooting.” The caller offered

specific details, stating, “he let off . . . about three shots,” and that the shooter was

walking westbound. This is the sort of contemporaneous report that the Supreme

Court has held especially reliable, that is, statements made about an event “soon

after perceiving that event,” which “negate[s] the likelihood of deliberate or

conscious misrepresentation.’” Navarette, 572 U.S. at 400.

      Third, it is undisputed that the caller used the 9-1-1 emergency system,

which the Navarette Court cited with approval. The Supreme Court explained that

9-1-1 calls allow for “identifying and tracing callers, and thus provide some

safeguards against making false reports with immunity.” Id. For this reason,

defendant’s arguments suggesting that the call was unreliable because it was

placed using a cellular phone that is not associated with a fixed location, or because

the caller did not provide his name, are not determinative. As the Navarette Court

noted, the 911 system permits law enforcement to verify important information

about the caller. Id. at 401.

      Accordingly, where, as here the call satisfies all three of the Navarette

factors, the information provided by the caller was reliable enough to create

reasonable suspicion justifying the stop.

      Earlier this year, the Seventh Circuit approved of a stop based on very

similar circumstances. In United States v. Adair, 925 F.3d 931 (7th Cir. 2019), an

officer arrived to the described location within two minutes of receiving a crime-in-

                                            9
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 10 of 15 PageID #:131




progress alert from a 9-1-1 operator based on information “freshly provided by the

911 caller.” Id. at 935. In responding to the call, the officer approached a group to

learn more about what was happening and observed a man matching the

description that closely matched the 9-1-1 caller’s description. Id. The Seventh

Circuit held that the Fourth Amendment required no more to justify the stop

because the defendant both sufficiently matched the 9-1-1 caller’s description and

he reacted in a way that justified a Terry stop. Id. In the Adair Court’s words,

“sufficient probability, not certainty, is the touchstone of reasonableness under the

Fourth Amendment.” Id. (citing New Jersey v. T.L.O., 469 U.S. 325, 346 (1985)).

“[P]erfection is not the measuring stick.”    925 F.3d at 936. As the Adair Court

stated, “[T]he Fourth Amendment did not require [the officer], upon seeing that

Adair was wearing a long-sleeved athletic shirt but not (literally) a hoodie, to

disregard information from the 911 caller that proved largely corroborated. Nor did

it require him to disregard Adair’s evasion and instead return to his police car and

leave the scene. The decision to stop Adair was well within reason.” Id.

      Here, as in Adair, the defendant both sufficiently matched the 9-1-1 caller’s

description and reacted in a way that justified the stop. The caller’s description not

only matched the defendant’s race, gender, height and clothing, to include that he

was not wearing a hat, but it was accurate to the defendant’s location and his

direction of travel – westbound on 79th Street.

      Importantly, it is undisputed from the audio recording that the zone

dispatcher relayed information to the officers that was nearly identical to what the

                                         10
    Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 11 of 15 PageID #:132




caller stated during the call. The dispatcher stated, “Shots fired. 79th and Throop.

7-9 and Throop. Caller states that there is a male black, walking westbound, tall,

six foot, dark color puffy jacket. Shot three times.” The officers knew the shooter’s

location, direction, gender, race, height, clothing, and crime. What is more,

everything the officers knew was consistent with the officers’ observation of a

particular individual, defendant, prior to initiating the stop. In short, the caller

provided law enforcement with the right place, the right time, and a description of

the right clothing. The defendant was walking alone with no other individuals

nearby who matched the caller’s description. Accordingly, the 9-1-1 call was reliable

enough to create reasonable suspicion. See Id. at 934-36.

        Defendant argues that the caller’s information was less than reliable because

the officers knew that no gun shots had been detected by the ShotSpotter system.

Dkt. 42 at 7. But this fact did not mean that the caller’s information was inaccurate

– it only meant that the caller had not been corroborated by that particular system.

As in Adair, the absence of ShotSpotter traffic did not require the officers to

disregard information from the caller that proved largely corroborated. Based on

their own observations of the defendant wearing the clothing the caller described

and walking in the direction and at the location where the caller described, the

officers were able to corroborate much of the caller’s information.4

        Defendant’s reliance on United States v. Lopez, 907 F.3d 472 (7th Cir. 2018),

is misplaced. Dkt. 42 at 7. In Lopez, the defendant was stopped based on an

4
 Subsequently, ShotSpotter was able to locate sounds resembling multiple gunshots with a time stamp of 22:08:46,
which was less than a minute before the 911 call was received.
                                                       11
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 12 of 15 PageID #:133




informant’s tip to law enforcement about how a drug transaction typically occurred,

that is, that the defendant drove a particular car and used a particular garage to

exchange drugs for money. 907 F. 3d at 482. The Seventh Circuit held that the stop

was not justified by the informant’s tip because “the officers’ observations that day

simply did not corroborate, even roughly, the informant’s story.” Id. The same is not

true in this case. For the reasons described above, nearly every detail the caller

provided was confirmed by the officers’ independent observations.

      B.     The pat-down search was justified.

      Defendant also argues that the officers impermissibly frisked him even

though they did not have reasonable suspicion to believe that he was armed and

dangerous. Dkt. 42 at 8.

      In the course of an authorized investigatory stop, an officer may proceed to

conduct a protective pat down when confronting facts and circumstances giving rise

to a reasonable suspicion that the individual has a weapon and otherwise poses a

danger. See Terry, 392 U.S. at 27.

      Under the totality of the circumstances here, Officer Carozza properly

performed a pat-down search. As discussed above, the defendant matched the

caller’s description of a person who not only possessed but also discharged a firearm

three times. The officers had arrived to the defendant’s location within three

minutes of the 9-1-1 call about shots fired. No more was required to justify the

officers’ belief that the defendant might have been armed and dangerous.




                                         12
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 13 of 15 PageID #:134




      But there was more. Officer Carozza first told the defendant, “let me see your

hands,” and the defendant did not do so and began to walk away. Officer Carozza

repeated his command and the defendant again refused to comply. Officer Carozza

repeated the command for the third time, and the defendant still did not comply.

Both Officers Carozza and Valentine told defendant to “get on the ground” at least a

dozen times, and he refused to comply with that directive, too. The failure to follow

a lawful command can prompt concerns for officer safety, which may justify an

officer’s belief that a suspect may have a weapon. See United States v. Gibson, 2018

WL 3275571 at * 11 (N.D. Ind. Jan. 29, 2018) (citing United States v. Maclin, 313

Fed. Appx. 886, 889 (7th Cir. 2009)). These circumstances also justified the pat

down search for a weapon.

      Defendant makes much of the fact that the officers immediately displayed

their weapons. Dkt. 42 at 8. Under the circumstances, such a display is justified by

well-established Seventh Circuit precedent. Where the suspect “is thought to be

armed, or even when he is thought to be involved in criminal activity in which the

use of weapons is a commonplace, police may protect themselves by displaying their

weapons.” United States v. Lechuga, 925 F.2d 1035, 1040 (7th Cir. 1991).

      Lastly, defendant’s reliance on United States v. Williams, 731 F.3d 678 (7th

Cir. 2013) is also misplaced. In Williams the Seventh Circuit considered an

anonymous 911 report that a large group of people with guns were making noise

late at night in a known high-crime area. Id. at 684. The Court concluded that the

911 call permitted an investigatory stop of those present but, without more, did not

                                         13
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 14 of 15 PageID #:135




justify an officer’s decision to go further and randomly pat down one of the persons

detained. Id. at 686–88. Specifically, there was no individualized suspicion

necessary for the more intrusive step of frisking because the 9-1-1 caller had not

provided “any information that would have identified [the defendant] as one of the

individuals in possession of a weapon,” nor could his “general behavior … possibly

support a reasonable suspicion that [the defendant] was armed and dangerous.” Id.

at 687.

      Nothing about the facts in Williams are analogous to the facts here. Unlike in

Williams, the 911 caller in this case identified a specific person by his clothing and

location, and stated with specificity what he had personally observed him do. In

this way, Officer Carozza did not “randomly pluck [defendant] from a larger group

and then, without any reasonable basis for believing [he] may be armed and

dangerous, subject him to a pat down.” Adair, 925 F.3d at 938.

      Accordingly, because the officers had reasonable suspicion to believe that

defendant was armed and dangerous, the evidence obtained as a result of the pat-

down search should not be suppressed.

      C.     Defendant’s motion should be denied without an evidentiary
             hearing.

      It is well established that “[e]videntiary hearings are not required as a

matter of course.” United States v. McGaughy, 485 F.3d 965, 969 (7th Cir. 2007)).

“District courts are required to conduct evidentiary hearings only when a

substantial claim is presented and there are disputed issues of material fact that

will affect the outcome of the motion.” United States v. Curlin, 638 F.3d 562, 564
                                         14
   Case: 1:19-cr-00039 Document #: 59 Filed: 10/21/19 Page 15 of 15 PageID #:136




(7th Cir. 2011). To obtain an evidentiary hearing relating to suppression of

evidence, the defendant “bears the burden of making a prima facie showing of

illegality.” United States v. Randle, 966 F.2d 1209, 1212 (7th Cir. 1992).

       For the reasons discussed above, the government’s position is that no

evidentiary hearing is necessary.

III.   Conclusion

       WHEREFORE, the government respectfully requests that this Court deny

defendant’s motion to suppress.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney


                                        By: /s/ Tobara Richardson
                                        TOBARA S. RICHARDSON
                                        Assistant United States Attorney
October 21, 2019




                                          15
